DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 As per the remarks of 01/03/2022, applicant argues that Watanabe does not discloses, in particular, the amended independent claim 1 limitations that recites, among other things, “… a zero-crossing detector comprising a comparator that detects a phase of a three-phase AC voltage and configured to detect zero-crossings of the AC voltages; a switch controller configured to output, based on the zero crossings, a gate signal for turning on and off the plurality of switches; and a detection reference changer configured to change a zero-crossing detection reference…” 
Examiner found it persuasive, and the previous anticipatory rejections based on Watanabe to claim 1 has been withdrawn. 
Applicant further argued that the non-statutory double patenting rejections to claim 1 with emphasis given in view of the amendments has been considered, but is not still found persuasive. In a brief interview held on 02/13/2022 with the attorney regarding filing a terminals disclaimer has been agreed, and a terminal disclaimer has been filed to overcome the remaining non-statutory double patenting rejections left in the office action. claims 1-9 are pending.
TERMINAL DISCLAIMER
The terminal disclaimer filed on 02/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US  has been reviewed and is accepted. The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claim 1 limitations: “… a plurality of switches respectively for the plurality of rectifier elements configured to, in an off-state, cause the plurality of rectifier elements to rectify the AC voltages to charge a battery … a zero-crossing detector comprising a comparator that detects a phase of a three-phase AC voltage and configured to detect zero-crossings of the AC voltages; a switch controller configured to output, based on the zero crossings, a gate signal for turning on and off the plurality of switches; and a detection reference changer configured to change a zero-crossing detection reference …” in combination with the remaining claim elements as set forth in Claim 1 and depending claims 2-9. Claims 1-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859